DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1), 102(b)(1) as being anticipated by Moon et al (U.S Pub: 20120019459) (Herein “Moon”).
Regard to Claim 1, Moon teaches a mobile device for improving the reliability of a user’s touch on a touchscreen (fig. 1, a mobile terminal 100 with a touch panel 120, para. [0039] [0040]), comprising said touchscreen adapted to display a keyboard zone comprising a plurality of keys (fig. 1, a touch panel 120 with keyboard 100 and plurality of keys, para. [0043]), and processing means (fig. 1, controller/image processor 130/630, para. [0093]) configured for:
receiving an input signal from said touchscreen carrying data on a user’s touch events (fig. 1, touch panel receives touch input command from a user’s touch, para. [0043]);
computing, on the basis of said input signal (figs. 2A/2B, the controller/image processor 130/630 computes the touch input command, para. [0045] [0093]), a selected position of said user’s touch (figs. 2A/2B, having the user’s touching the recognition area 215 of keyboard, para. [0061]);
discerning if said selected position of the user’s touch belongs to a first zone of said keyboard zone (figs 2A/2B, having the user’s touching the recognition area 215 of keyboard, para. [0061]), where touching the keys is difficult for the user (i.e. the touching key is far from the user’s thumb, para. [0059]), or a second zone of said keyboard zone (figs 2A/2B, a user touches the touch area 210 of keyboard, para. [0060]), where the user can easily touch the keys (to allow single touch, para. [0060]), the first zone and the second zone being displayed on the touchscreen (figs 2A/2B, both zones displayed together, para. [0056] [0057]);
computing a corrected position of said detected touch if the selected position of said user’s touch belongs to said first zone (figs. 2A/2B, the controller/image processor 130/630 may change or assign the range of the recognition area corresponding to the touch area, para. [0048] [0050]), by executing correction instructions defining the correction to apply to touches belonging to said first zone (figs. 2A/2B, the controller/image processor 130/630 change or assign the range of the recognition area corresponding to the touch area, para. [0050]); and
associating said corrected position with at least one of the keys displayed on said keyboard zone (fig. 2A, the recognition area shifted closer to the right hand/thumb, para. [0060]) and generating a signal corresponding to a touch on said at least one key (fig. 2A, recognizes the touch input key, para. [0061]).
	Regard to Claims 3 and 10, Moon teaches the mobile device according to claim 1, the method according to claim 8, wherein said processing means are also configured for setting said first zone as the relative complement of said second zone in said keyboard zone (fig. 2A/2B, 6, the controller/image processor 130/630 may change or assign a range, size of divided portions of the recognition area (first zone) correspondent to the touch area (second zone) of keyboard input device 100, para. [0045]-[0046] [0092]-[0093]) and wherein the correction instructions are apt to compute said position correction as a function of the distance of said selected position from a point of said second zone (figs 2A/2B, the adjustment or correction position of the user’s touch on the recognition area distance from the touch area (second zone) para. [0061] [0066]).
	Regard to Claims 4 and 11, Moon teaches the mobile device according to claim 3, the method according to claim 10, wherein the correction instructions are apt to set the corrected position in the key which is the farthest from a point of said second zone, if said selected position is located between two keys of said first zone (fig. 2A, adjusted the user input to the correct position of touch that is further away between two keys of the recognition area 211 (first zone), para. [0060] [0066]).  
Regard to Claims 5 and 12, Moon teaches the mobile device according to claim 1, the method according to claim 8, wherein said processing (fig. 6, the image processor/controller 620/630, para. [0091]-[0093]) means are also configured for:
reading handle data defining whether said touchscreen is in the right hand or the left hand or both the hands of the user (figs. 2B, 4C, the touch input device detects left and right and both hands of the user touches location, para. [0062]-[0064] [0078] [0079]); and
setting the position of said first zone (figs 2B, 4C, recognition area, para. [0062]-[0064]) and said second zone (figs. 2B, 4C, touch area, para. [0062]-[0064]) on the basis of said handle data (i.e. user touches location, para. [0062]-[0064]).
Regard to Claim 8, Moon teaches a method for improving the reliability of a user’s touch on a touchscreen that comprises a keyboard zone displaying a plurality of keys (fig. 1, a mobile terminal 100 with keyboard and a touch panel 120, para. [0039] [0040]), comprising:
a touching phase, wherein a user generates an input signal by touching a point on the keyboard zone of said touchscreen (figs. 2A/2B, detecting touch point 215 of keyboard on the touch panel 120, para. [0061]);
a detection phase, wherein a selected position by said touch is computed on the basis of said input signal by means of processing means (figs. 2A/2B, the controller/image processor 130/630 computes the touch input command and having the touch panel detecting the user’s touching the recognition area 215 of keyboard, para. [0045] [0061]);
a discerning phase, wherein it is evaluated, by means of the processing means (figs. 2A/2B, the controller/image processor 130/630 may change and divided portion of touch area, para. [0046]), if said selected position belongs to a first zone of said keyboard zone (figs 2A/2B, having the user’s touching the recognition area 215 of keyboard, para. [0061]), where touching the keys is difficult for the user (i.e. the touching key is far from the user’s hand/thumb, para. [0059]), or a second zone of said keyboard zone (figs 2A/2B, a user touches the touch area 210 of keyboard, para. [0060]), where the user can easily touch the keys (to allow single touch, para. [0060]), the first zone and the second zone being displayed on the touchscreen (figs 2A/2B, both zones displayed together, para. [0056] [0057]);
a correction phase, wherein, if the selected position of said detected touch belongs to said first zone (figs. 2A/2B, the controller/image processor 130/630 may change or assign the range of the recognition area corresponding to the touch area, para. [0048] [0050]), a corrected position of said touch is computed, through the processing means (figs. 1, 6, image processor 630 adjust the display unit to recognize the user’s touch input to the touch area, para. [0090] [0091]), on the basis of said selected position by executing correction instructions defining the correction to apply to touches belonging to said first zone (figs. 2A/2B, the controller/image processor 130/630 may change or assign the range of the recognition area corresponding to the touch area, para. [0048] [0050]);
an association phase, wherein said corrected position is associated, by means of the processing means (figs. 1, 6, image processor 630 adjust the display unit to recognize the user’s touch input to the touch area, para. [0090] [0091]), with at least one of the keys displayed on said keyboard zone (fig. 2A, the recognition area shifted closer to the right hand/thump, para. [0060]); and
an output phase, wherein a signal corresponding to a touch on said at least one key (fig. 2A, recognizes the touch input key, para. [0061]) is generated by means of said processing means (figs. 1, 6, image processor 630 adjust the display unit to recognize the user’s touch input to the touch area, para. [0090] [0091]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (U.S Pub: 20120019459) (Herein “Moon”) in view of Hajimusa et al (U.S Pub: 20180005240) (Herein “Hajimusa”).
Regard to Claims 2 and 9, Moon teaches the mobile device according to claim 1, the method according to claim 8, wherein said processing means are also configured for setting  said second zone area contained in said keyboard zone (figs 2A/2B, 6, the controller/image processor 130/630 may change or assign a range, size of divided portions of the recognition area (first zone) correspondent to the touch area (second zone) of keyboard input device 100, para. [0045]-[0046] [0092]-[0093] and the adjustment or correction position of the user’s touch on the recognition area distance from the touch area (second zone) para. [0061] [0066]).
but Moon does not teach wherein second zone as a disk-shaped area contained in said keyboard zone.
	However, Hajimusa teaches wherein second zone as a disk-shaped area contained in said keyboard zone (fig. 2 shows the center circle or oval shape located on the virtual keys zone, para. [0089]).
	Therefore, it would have been obvious for one of ordinary skill in art at the time of filing was made to have modify the keyboard input device of Moon with Hajimusa to provide the center of the virtual keys (aka, second zone) with circle or oval shape to recognize any authentication code entry in the touch sensitive screen and detect a feedback vibration pattern towards the center of the touch sensitive screen such that the nearer the location on the touch sensitive screen is to center the touch sensitive screen, the greater the vibration frequency at the location of the center of the touch sensitive screen so that the user identify the location of touch. 
Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (U.S Pub: 20120019459) (Herein “Moon”) in view of Lazaridis et al (U.S Pub: 20170192465) (Herein “Lazaridis”).
	Regard to Claims 6 and 13, Moon teaches the mobile device according to claim 5, the method according to claim 12, but Moon does not teach comprising accelerometers in communication with said processing means, wherein said processing means are also configured for:
reading tilt and motion data, which represent the motion of said mobile device, from said accelerometers; and 
inferring the handle data on the basis of said tilt and motion data.
	However, Lazaridis teaches comprising accelerometers in communication with said processing means (fig. 5, the accelerometer measures the movement of the device through the processor processing the movement, para. [0108] [0020]), wherein said processing means are also configured for:
reading tilt and motion data (fig. 2A, the sensor 210 detecting the tilt and hand motion of the device, para. [0039] [0051] [0062]), which represent the motion of said mobile device, from said accelerometers (i.e. detecting the motion of the electronic device 100, para. [0108] [0020] [0051]); and 
inferring the handle data on the basis of said tilt and motion data (i.e. inferred the user input of the device hand motion and tilt motion, para. [0039] [0051] [0100]).
Therefore, it would have been obvious for one of ordinary skill in art at the time of filing was made to have modify the keyboard input device of Moon with Lazaridis to provide the virtual keyboard input device with an accelerometers to detect tilt and hand motion of the input device such that the input device detects the user hand gesture on a surface of the keyboard and recognize the gesture in the three-dimensional space proximity to the keyboard.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (U.S Pub: 20120019459) (Herein “Moon”) in view of Ellard (U.S Pub: 20140168083).
Regard to Claims 7 and 14, Moon teaches the mobile device according to claim 5, the method according to claim 12, but Moon does not teach wherein said processing means are configured for inferring the handle data also on the basis of historical data representing at least user’s outcomes of past touches.
However, Ellard teaches wherein said processing (figs. 6, 12, the processor 1202, para. [0074]) means are configured for inferring the handle data also on the basis of historical data representing at least user’s outcomes of past touches (fig. 6, infer the profile or usage history information of the user touch profile, para. [0048]).
Therefore, it would have been obvious for one of ordinary skill in art at the time of filing was made to have modify the keyboard input device of Moon with Ellard to provide the virtual keyboard to determine the user’s touch profile and usage history information to enhance the inferences method and identify the user’s touch.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (U.S Pub: 20120019459) (Herein “Moon”) in view of Kumar et al (U.S Pub: 20170255320) (Herein “Kumar”).
Regard to Claim 15, Moon teaches an electronic computer executing the phases of the method according to claim 8 (figs 2A/2B, a mobile terminal 100 with keyboard and a touch panel 120, para. [0039] [0040] and detect touch on the keyboard zone and detect touches on the touch screen, para. [0045] [0061]).
but Moon does not teach A non-transitory computer-readable storage medium which comprises portions of software code for executing the phases.
	However, Kumar teaches A non-transitory computer-readable storage medium (figs. 3, 4, software program 402 loaded into the system memory 406 of the electronic system, para. [0034] [0035]) which comprises portions of software code for executing the phases (such as, touch algorithm 434, gesture detection module (GDM) 432, REM 430, para. [0028] [0034] [0035]).
Therefore, it would have been obvious for one of ordinary skill in art at the time of filing was made to have modify the keyboard input device of Moon with Kumar to provide the computer software program to be loaded into the memory system so that the electronic device could perform the gesture detection module to allow software code to interpret the raw touch sensor data and produce touch point data, which includes the XY coordinates for all the touch points on the screen and the redirector and emulator module coupled to the gesture detection module so that the redirector and emulator module can intercept all touch data and convert it into keyboard human interface device (HID) reports to the OS through a driver.
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
Applicant contends that the splitting of the touch pad into two different regions is done differently in Moon and the current application. The examiner disagrees. Based on the current claims, the zones of Moon of the touch zone and the recognition zone are divisions that read on the zones of the current claims. The divisions of certain keys as being easy or difficult to reach is merely a characterization of the same zones displayed by Moon. Only assigning certain features performed by Moon to certain keys does not differentiate over the teachings of Moon.
Applicant contends that Moon does not teach correcting touches belonging to the first zone, but rather mapping to recognition areas. The examiner disagrees. By re-mapping a touch, that touch has been corrected by the system. Paragraphs [0048] and [0050] explain that the system may change or assign the range of the recognition area corresponding to the touch area. This change or assignment is a correction function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westerman (U.S Pub: 20090174679), Colley et al (U.S Pub: 20130246861)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627